

STOCK PLEDGE AGREEMENT
 


STOCK PLEDGE AGREEMENT (this "Agreement"), dated December 27, 2007 made by
Rodney Wagner (the “Pledgor”) in favor of Golden Gate Investors, Inc., a
California corporation (the "Pledgee").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the provisions of that certain Securities Purchase
Agreement of even date herewith between eTelCharge.com (the "Company") and the
Pledgee (the "Purchase Agreement"), the Pledgee has agreed to lend to the
Company and the Company has agreed to borrow from the Pledgee an aggregate of
$1,500,000, $200,000 of which shall be advanced in cash as of the date of the
closing of the Purchase Agreement (the “Cash Advance”) under certain terms and
conditions set forth in the Purchase Agreement and as further set forth in the
Debenture (as defined in the Purchase Agreement);
 
WHEREAS, pursuant to the provisions of the Purchase Agreement, and as a
condition to the obligation of the Pledgee to lend thereunder, the Pledgor has
agreed to make the pledge contemplated by this Agreement in order to induce the
Pledgee to perform its obligations under the Purchase Agreement;
 
WHEREAS, the Pledgor is a shareholder of the Company, and as such, will derive
direct and indirect benefits from the Purchase Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
SECTION 1.
 
1.1            Pledge and Security Interest.  The Pledgor hereby pledges to the
Pledgee, and grants to the Pledgee a continuing security interest in, the
following (collectively, the "Pledged Collateral"):
 
 
(a)
Three Million (3,000,000) shares of common stock (the "Pledged Shares" or
“Pledged Collateral”) of the Company, in the aggregate, owned by the Pledgor,
which shall, for the term of this agreement, be placed in the name of the
Pledgee,  represented by the certificates identified in Schedule 1(a) annexed
hereto representing the Pledged Shares, and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Shares; and

 
 
(b)
all proceeds of any and all of the foregoing Pledged Collateral, in whatever
form (including, without limitation, proceeds that constitute property of the
types described above).

 
 
 

--------------------------------------------------------------------------------

 
 
1.2
If at any time during the term of the Debenture, the Volume Weighted Average
Price per share of the Company’s Common Stock shall equal a price per share that
is equal to or less than $0.01 per share (as adjusted for any stock splits,
stock dividends, combinations, subdivisions, recapitalizations or the like) (the
“Common Stock Event”) and the Pledgee shall notify the Pledgor and the Company
in writing of the occurrence of the Common Stock Event (the “Common Stock Event
Notice”), such Common Stock Event shall constitute an Event of Default under the
terms of the Debenture and this Agreement, regardless of whether the Volume
Weighted Average Price of the Company’s Common Stock again shall equal a price
per share that is above $0.01 per share (as adjusted for any stock splits, stock
dividends, combinations, subdivisions, recapitalizations or the like).

 
For purposes of this Agreement, “Volume Weighted Average Price” per share of the
Company’s Common Stock means the volume weighted average price of the Company’s
Common Stock during any Trading Day as reported on the NASDAQ OTCBB Exchange;
provided further, that, if such security is not listed or admitted to trading on
the NASDAQ OTCBB, as reported on the principal national security exchange or
quotation system on which such security is quoted or listed or admitted to
trading, including without limitation the “pink sheets” through the Interdealer
Trading Quotation System, or, if not quoted or listed or admitted to trading on
any national securities exchange or quotation system, the volume weighted
average price of the Company's Common Stock during any Trading Day on the
over-the-counter market as reported by Bloomberg LP or a similar generally
accepted reporting service, as the case may be.  For purposes of this Agreement,
“Trading Day” means any day on which (i) purchases and sales of securities on
the principal national security exchange or quotation system on which the
Company’s Common Stock are traded are reported thereon, or, if not quoted or
listed or admitted to trading on any national securities exchange or quotation
system, as reported by Bloomberg LP or a similar generally accepted reporting
service, as the case may be, (ii) at least one bid for the trading of the
Company’s Common Stock is reported and (iii) no event that results in a material
suspension or limitation of trading of the Company’s Common Stock occurs.
 
SECTION 2.                                 Security for Obligations.  This
Agreement secures the payment and performance of the following obligations
(collectively, the "Obligations"): all present and future indebtedness,
obligations, covenants, duties and liabilities of any kind or nature of the
Company to the Pledgee now existing or hereafter arising under or in connection
with this Agreement, the Purchase Agreement, the Debenture, and any and all
related agreements, documents and instruments, each as now existing and as
hereafter amended, modified and supplemented (collectively, the "Transaction
Documents"), provided however, that the Obligations shall be limited at any
given time to an amount not to exceed the lesser of (i) the Cash Advance, or
(ii) that portion of the Cash Advance that has not been converted into the
Company’s Common Stock under the terms of the Debenture and remains represented
by the outstanding principal balance of the Debenture.
 
SECTION 3.                                 Delivery of Pledged
Collateral.  Concurrently herewith, all certificates representing or evidencing
the Pledged Shares, in suitable form for transfer by delivery, and in the name
of the Pledgee are being deposited with and delivered to the Pledgee represented
by four stock certificates each representing 750,000 shares of the Company’s
Common Stock (each certificate referred to herein as a “Pledged Shares
Certificate”).
 
 
 

--------------------------------------------------------------------------------

 
SECTION 4.                                 Representations and Warranties.  The
Pledgor represents and warrants as follows:
 
 
(a)
The Pledged Shares set forth opposite Pledgor’s name in Schedule 1(a) attached
hereto have been beneficially owned by the Pledgor for at least two years from
the date hereof.

 
 
(b)
The Pledgor is the legal, record and beneficial owner of the Pledged Collateral
represented opposite Pledgor’s name in Schedule 1(a) attached hereto, free and
clear of any lien, security interest, restriction, option or other charge or
encumbrance (each a “Lien”, and collectively, "Liens") except for the security
interest created by this Agreement.

 
 
(c)
The Pledgor has made necessary inquiries of the Company and believes that the
Company fully intends to fulfill and has the capability of fulfilling
Obligations to be performed by the Company in accordance with the terms of the
Transaction Documents.

 
 
(d)
The Pledgor is not acting, and has not agreed to act, in any plan to sell or
dispose of the Pledged Shares in a manner intended to circumvent the
registration requirements of the Securities Act of 1933, as amended, or any
applicable state law.

 
 
(e)
The Pledgor is not, and has not at any time during the four months prior to the
date of this Agreement been an “affiliate” (as such term is defined in the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder) of the Company.

 
 
(f)
This Agreement constitutes a legal, valid and binding obligation of such Pledgor
enforceable in accordance with its terms (except as the enforcement thereof may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, and similar laws, now or hereafter in effect).

 
 
(g)
The pledge of the Pledged Collateral pursuant to this Agreement creates a valid
and perfected first priority security interest in the Pledged Collateral,
securing payment and performance of the Obligations.

 
 
(h)
No consent of any other person or entity and no authorization, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required (i) for the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the security interest created hereby (including the first
priority nature of such security interest), or (iii) for the exercise by the
Pledgee of the voting or other rights provided for in this Agreement or the
remedies in respect of the Pledged Collateral pursuant to this Agreement (except
as may be required in connection with any disposition of any portion of the
Pledged Collateral by laws affecting the offering and sale of securities
generally).

 
 
 

--------------------------------------------------------------------------------

 
 
(i)
There are no conditions precedent to the effectiveness of this Agreement that
have not been satisfied or waived.

 
 
(j)
The mailing address of the Pledgor is set forth in Section 17 of this Agreement
and the Pledgor will not change its address except upon not less than thirty
(30) days' prior written notice to the Pledgee.

 
SECTION 5.            Further Assurances.  The Pledgor agrees that at any time
and from time to time, at the expense of the Pledgor, the Pledgor shall promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Pledgee may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Pledgee to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral.  The
Company and/or the Pledgor shall take all further action that may be necessary
or desirable, or that the Pledgee may reasonably request to assist in the
delivery to the Pledgee of any legal opinion(s) necessary for the Pledgee to
sell or otherwise dispose of the Pledged Collateral upon an Event of Default
(the “Legal Opinion Assistance”).  In the event that the Pledgor and/or the
Company fail to provide the Legal Opinion Assistance, the Pledgee shall have the
right to seek legal remedy, including without limitation remedies of specific
performance and/or monetary damages, from the Pledgor and/or the Company for the
full amount of damages to the Pledgee resulting directly or indirectly from such
failure to provide the Legal Opinion Assistance, including without limitation
any damages to the Pledgee resulting from the inability of the Pledgee to sell,
dispose of, or transfer the Pledged Collateral due to the failure of the Company
and/or the Pledgor to provide the Legal Opinion Assistance.
 
SECTION 6.             Voting Rights; Dividends; Etc.
 
 
(a)
So long as: (i) no Event of Default shall have occurred and been declared and
(ii) the balance of the Debenture shall not have been accelerated:

 
 
(i)
The Pledgor shall be entitled to exercise or refrain from exercising any and all
voting and other consensual rights pertaining to the Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement;

 
 
(ii)
The Pledgor shall be entitled to receive and retain any and all cash dividends
and interest paid in respect of the Pledged Collateral; provided, however, that
any and all:

 
 
(A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral,

 
 
(B)
dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 
 
 

--------------------------------------------------------------------------------

 
 
(C)
cash paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, any Pledged Collateral, shall be, and shall
be forthwith delivered to the Pledgee to hold as Pledged Collateral, and shall,
if received by the Pledgor, be segregated from the other property or funds of
the Pledgor, and be forthwith delivered to the Pledgee as Pledged Collateral in
the same form as so received (with any necessary endorsement or assignment).

 
 
(b)
After the occurrence of any Event of Default if within twenty four hours of
receiving written notice of such Event of Default (as hereinafter defined) from
the Pledgee the Company has not paid all outstanding principal and accrued an
unpaid interest and fees (including penalties) owed on the Debenture and any
liquidated damages associated with such Event of Default, until the Debenture
shall have been satisfied by conversion or payment in full:

 
 
(i)
All rights of the Pledgor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 6(a)(i) and to receive the dividends and interest payments
which it would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) shall cease, and all such rights shall thereupon become vested in the
Pledgee holding the applicable Pledged Collateral who shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Pledged Collateral such dividends
and interest payments.

 
 
(ii)
All dividends and interest payments which are received by the Pledgor contrary
to the provisions of paragraph (i) of this Section 6(b) shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to the Pledgee as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 
SECTION 7.             Transfers and Other Liens; Additional Shares.  The
Pledgor agrees that it shall not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Pledged Collateral, or (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for the security interest
granted pursuant to this Agreement.
 
SECTION 8.             Pledgee Appointed Attorney-in-Fact.  The Pledgor hereby
appoints the Pledgee as the Pledgor's attorney-in-fact, with full authority in
the place and stead of the Pledgor and in the name of the Pledgor or otherwise,
from time to time in Pledgee's discretion to take any action and to execute any
instrument which Pledgee may deem necessary or desirable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to the Pledgor representing any
dividend, interest payment or other distribution in respect of the Pledged
Collateral or any part thereof and to give full discharge for the same.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 9.            Pledgee May Perform.  If the Pledgor fails to perform any
agreement contained herein, Pledgee may itself perform, or cause performance of,
such agreement, and the expenses of Pledgee incurred in connection therewith
shall be payable by the Pledgor to Pledgee along with any other amounts due to
be paid by the Pledgor to Pledgee hereunder.
 
SECTION 10.          The Pledgee's Duties.  Except for the safe custody of any
Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, Pledgee shall not have any duty as to any Pledged
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not such party has or is to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Pledged
Collateral.  Pledgee shall be deemed to have exercised reasonable care in the
custody and preservation of any Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which such
party accords its own property.
 
SECTION 11.           Event of Default.  The occurrence of any of the following
events, which events occur prior to the date the Company pays or converts upon
the request of the Pledgee all amounts due on the Debenture in connection with
the Cash Advance, including any liquidated damages that may become due, shall
constitute an event of default under this Agreement (each, an "Event of
Default"):
 
 
(a)
the Company’s breach of a material covenant under this Agreement or the
occurrence of an Event of Default under the Debenture, including without
limitation the occurrence of a Common Stock Event, as described in Section 1.2
of this Agreement;

 
 
(b)
if any representation or warranty of the Pledgor set forth in this Agreement
shall be breached or shall be untrue or incorrect in any material respect or the
Pledgor shall otherwise breach any term of this Agreement; or

 
 
(c)
the filing of any financing statement with regard to any of the Pledged
Collateral other than pursuant to this Agreement, or the attachment of any
additional Lien to any portion of the Pledged Collateral in favor of any Person
other than the Pledgee.

 
SECTION 12.          Cross-Default; Cross-Collateralization.  The Pledgor
acknowledges and agrees that any default under the terms of this Agreement shall
constitute a default by the Company under the Debenture.  The security
interests, liens and other rights and interests in and relative to any of the
personal property of the Pledgor now or hereafter granted to the Pledgee by the
Pledgor pursuant to any agreement, document or instrument, including, but not
limited to, this Agreement, the Purchase Agreement or the Debenture, shall serve
as security for any and all of the Obligations, and, for the repayment thereof,
Pledgee may resort to any such collateral in such order and manner as Pledgee
may elect.
 
SECTION 13.          Remedies upon Event of Default.  After the occurrence of
any Event of Default if within twenty four hours of receiving written notice of
such Event of Default from the Pledgee the Company has not paid all outstanding
principal and accrued and unpaid interest and all other amounts owed on the
Debenture to the extent of the Cash Advance:
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
Pledgee may exercise in respect of the Pledged Collateral held by it, in
addition to other rights and remedies provided for herein or otherwise available
to the Pledgee (including, without limitation, the vesting in the Pledgee
pursuant to Section 6(b)(i) of the sole right to exercise voting rights
pertaining to the Pledged Collateral, including, without limitation, voting
rights with respect to the sale of assets of the Company), all the rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect in the State of California at that time (the "UCC") (whether or not the
UCC applies to the affected Collateral), and may also, without notice except as
specified below, to the extent required to pay all amounts due on the Debenture
associated with such Event of Default (provided however that such amounts shall
not exceed the Cash Advance), including without limitation principal, accrued
but unpaid interest, liquidated damages, if any, that are due under the
Debenture and fees, sell, in a commercially reasonable sale, the Pledged
Collateral or any part thereof in one or more parcels at a public sale, provided
that the Pledged Collateral is then trading on a Trading Market (as defined in
the Purchase Agreement), or at a private sale, if the Pledged Collateral is no
longer trading on a Trading Market, for cash, on credit or for future delivery,
and upon such other terms as the Pledgee may deem commercially reasonable. The
application of the proceeds realized upon the sale of the Pledged Collateral
may, in the sole discretion of the Pledgee, be applied to all or any portion of
the amounts due on the Debenture associated with such Event of Default, in any
order specified by the Pledgee, including without limitation the application of
the proceeds realized upon the sale of the Pledged Collateral first to the
liquidated damages, if any, owed in connection with the Debenture, and then to
all other amounts due on the Debenture associated with such Event of Default,
including without limitation principal, accrued and unpaid interest thereon and
any other fees due under the Debenture, provided however, that such proceeds may
only be applied to the satisfaction of the Cash Advance that is then outstanding
under the Debenture, if any. The Pledgor agrees that, to the extent notice of
sale shall be required by law, at least three (3) days' notice to the Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. Pledgee shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Pledgee may adjourn any public or private sale from time
to time without notice. The Pledgor acknowledges and agrees that the Pledged
Collateral consisting of the Pledged Shares, and/or any other shares of common
stock of the Company, is of a type customarily sold on a recognized market, and
accordingly that no notice of the sale thereof need be given.

 
 
(b)
Any cash held by Pledgee as Pledged Collateral and all cash proceeds received by
Pledgee in respect of any sale of, collection from, or other realization upon
all or any part of the Pledged Collateral may, in the discretion of Pledgee, be
held as collateral for, and/or then or at any time thereafter be applied (after
payment of any amounts payable pursuant to Section 14) in whole or in part
against all or any part of the Obligations. Any surplus of such cash or cash
proceeds held by Pledgee and remaining after payment in full of all the
Obligations shall be paid over to the Pledgor or to whomsoever may be lawfully
entitled to receive such surplus.

 
SECTION 14.           Fees.  In the event an action is brought by Pledgee to
enforce this Agreement, Pledgee shall be entitled to recover its reasonable
attorneys’ fees and costs from Pledgor for such action.
 
SECTION 15.          Continuing Security Interest; Termination.  This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
remain in full force and effect  until the indefeasible payment in full of the
Obligations.  Upon the indefeasible payment in full of the Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the Pledgor and all certificates representing the
Pledged Collateral shall be re-issued in the name of the Pledgor, the Pledgor’s
successors or assigns to the extent such certificates are not already in such
names.  Upon any such termination, the Pledgee shall immediately but no later
than three Business Days after such termination, at the Pledgor's expense,
return to the Pledgor such of the Pledged Collateral as shall not have been sold
or otherwise applied pursuant to the terms hereof and execute and deliver to the
Pledgor such documents as the Pledgor shall reasonably request to evidence such
termination.  Notwithstanding the foregoing, within ten days of the Cash Advance
being reduced by an amount equal to 25% of the original value of the Cash
Advance, either due to repayment by the Company or conversion of such portion of
the Cash Advance into the Company’s Common Stock at the request of the Pledgor
under the terms of the Debenture, the Pledgee shall return to the Pledgor one
Pledged Shares Certificate for each 25% portion of the original value of the
Cash Advance so repaid or converted.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 16.          Governing Law; Terms.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of California, without
regard to principles of conflict of laws.  The Pledgor agrees to submit itself
to the in personam jurisdiction of the state and federal courts situated within
San Diego County, California with regard to any controversy arising out of or
relating to this Agreement.  Unless otherwise defined herein or in the Purchase
Agreement, terms defined in Article 9 of the UCC are used herein as therein
defined.
 
SECTION 17.         Notice.  All notices and other communications hereunder
shall be in writing and shall be deemed to have been received when delivered
personally (which shall include, without limitation, via express overnight
courier) or if mailed, three (3) Business Days after having been mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses of the parties as set forth in the Purchase Agreement, and if to the
Pledgor, to the following address:
 
Rodney Wagner
802 Switzer Lane
Cedar Hill, Texas 75104
Facsimile: ______________________


or if by facsimile, (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified below
prior to 5:30 p.m. (Pacific Time), or (ii) the date immediately following the
date of transmission, if such notice or communication is delivered via facsimile
between 5:30 p.m. (Pacific Time) on any date and earlier than 11:59 p.m.
(Pacific Time) on any such date the date immediately following the date of
transmission.
 
SECTION 18.        Waivers.
 
 
(a)
Waivers.  The Pledgor waives any right to require the Pledgee to (i) proceed
against any person, (ii) proceed against any other collateral under any other
agreement, (iii) pursue any other remedy, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

 
 
(b)
Waiver of Defense.  No course of dealing between the Pledgor and the Pledgee,
nor any failure to exercise nor any delay in exercising on the part of Pledgee,
any right, power, or privilege under this Agreement or under any of the other
Transaction Documents shall operate as a waiver.  No single or partial exercise
of any right, power, or privilege under this Agreement or under any of the other
Transaction Documents shall preclude any other or further exercise of such
right, power, or privilege or the exercise of any other right, power, or
privilege.

 
 
 

--------------------------------------------------------------------------------

 
SECTION 19.        Rights Are Cumulative.  All rights and remedies of the
Pledgee with respect to the Pledged Collateral, whether established by this
Agreement, the other Transaction Documents or by law, shall be cumulative and
may be exercised concurrently or in any order.
 
SECTION 20.         Indemnity.  The Pledgor agrees:
 
 
(a)
to indemnify and hold harmless the Pledgee and its respective, employees,
consultants, officers, directors, shareholder, partners, successors and assigns
against and from all liabilities, losses, and costs (including, without
limitation, reasonable attorneys' fees) arising out of or relating to the taking
or the failure to take action in respect of any transaction effected under this
Agreement or in connection with the lien provided for herein, including, without
limitation, any and all excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Pledged Collateral.

 
 
(b)
to pay and reimburse the Pledgee upon demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) that the Pledgee may incur in connection with (i) the custody, use or
preservation of, or the sale of, collection from or other realization upon, any
of the Pledged Collateral, including the reasonable expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Pledged Collateral, (ii) the exercise or enforcement of any
rights or remedies granted hereunder, under the Debenture or otherwise available
to it (whether at law, in equity or otherwise), or (iii) the failure by the
Pledgor to perform or observe any of the provisions hereof.

 
The liabilities of the Pledgor under this Section 20 shall survive the
termination of this Agreement.
 
SECTION 21.        Severability.  The provisions of this Agreement are
severable.  If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such provision or part thereof
in any other jurisdiction, or any other provision of this Agreement in any
jurisdiction.
 
SECTION 22.        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
SECTION 23.        Amendments; Entire Agreement.  This Agreement is subject to
modification only by a writing signed by the parties.  To the extent that any
provision of this Agreement conflicts with any provision of the Purchase
Agreement or the Debenture, the provision giving the Pledgee greater rights or
remedies shall govern, it being understood that the purpose of this Agreement is
to add to, and not detract from, the rights granted to the Pledgee under the
Purchase Agreement and the Debenture.  This Agreement, the Purchase Agreement,
the Debenture and the other Transaction Documents constitute the entire
agreement of the parties with respect to the subject matter of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
SECTION 24.
 
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors, legal
representatives, successors and assigns; provided, however, that the Pledgor may
not, without the prior written consent of the Pledgee, assign or delegate any
rights, powers, duties or obligations hereunder, and any such purported
assignment or delegation without such consent shall be null and void.  Pledgee
may assign or delegate any rights, powers, duties or obligations hereunder
without the consent of the Pledgor.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.
 
PLEDGOR:



______________________
Rodney Wagner




 
PLEDGEE:

Golden Gate Investors, Inc.



By:  ______________________
Name:  Travis W. Huff
Title:  Vice President and Portfolio Manager



 
ACKNOWLEDGED AND AGREED:
 
eTelCharge.com






By:                                                                
Name:
Title:


 

______________
Initials
 
____________
Initials



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1(a)
 
Pledged Shares
 
3,000,000 shares of Common Stock of eTelCharge.com in the aggregate,
certificated as follows:
 
------------------------------------------------------------------------------
Pledgor                                        Number of
Shares           Certificate No.


Rodney Wagner                             3,000,000

______________
Initials
 
____________
Initials



 
 

--------------------------------------------------------------------------------

 
